Title: To Thomas Jefferson from James Jones Wilmer, 19 January 1807
From: Wilmer, James Jones
To: Jefferson, Thomas


                        
                            
                                on or before 19 Jan. 1807
                            
                        
                        Most respectfully presented, believing, that whatever tends to promote the happiness of the United States,
                            will always be acceptable to the President thereof—
                  signed,
                        
                            Js. Js. Wilmer.
                        
                    